EXHIBIT 10(f)

Acxiom Corporation

FY2008 Leadership Cash Incentive Plan

 

Part One

 

1.1 Base Compensation

 

Base compensation represents salary that is paid semi-monthly.

 

1.2 Variable Compensation  

 

A variable compensation opportunity reflecting a designated percentage of base
pay is available through attainment of Company operating income and/or division
and organization revenue, profit and return on investment capital targets, with
the target mix depending on the leader’s responsibilities within the Company.
The Company may also establish new targets or change existing targets as it
deems necessary. Up to 15% of this opportunity is payable after the close of
each of the first three quarters of the fiscal year. Any remaining balance
earned will be paid after fiscal year end based on fiscal year performance.
Payments will be made within 60 days of the end of each quarter and the end of
the fiscal year, subject to completion of quarterly or annual audits.

 

1.3 Funding

 

Funding of the variable compensation opportunity paid for attainment of the
Company operating income target begins after the threshold target is met and
increases on a linear basis until 100% attainment of the target is achieved.
After 100% attainment of the target, 30% of each additional dollar attributable
to Company operating income may be used to fund an over-attainment payment upon
approval of the Corporate Internal Compensation Committee.

 

Funding for the variable compensation opportunity paid for attainment of
division and organization revenue, profit and return on investment capital
targets begins after 95% of the applicable target is attained. Funding will
occur in 2% increments for each tenth of a percentage point attained above 95%
of the applicable target. The variable compensation opportunity is fully funded
when 100% of the applicable target is achieved. Over-attainment funding is
linear up to a maximum of 110% attainment of the applicable target, which will
provide a payment of 110% of the variable compensation opportunity.

 

Part Two

 

2.1 Terms & Conditions

 

 

•

This plan is for FY2008 only. Provisions may or may not carry over to the next
year.

 

•

This plan does not alter an associate’s at-will status, nor does it create,
imply or mean to imply a term of employment or a contract for continued
employment.

 

•

The version of this plan posted online on the Associate Resource Center will be
used as the controlling document. It is the associate’s responsibility to review
revisions announced in writing and subsequently posted on the Associate Resource
Center.

 

•

Payments are contingent upon employment with the Company on the date of payment,
unless otherwise specified by law.

 

•

Leaders new to the plan are eligible to participate in the plan beginning with
the next full month after their leadership appointment and are eligible to
receive a prorated payout for that quarter.

 

•

For current leaders, the variable opportunity will be calculated based on base
pay as of April 1, 2007. In the event base pay is adjusted in the first half of
the fiscal year, variable opportunity will be recalculated and pro-rated for the
remainder of the fiscal year.

 

--------------------------------------------------------------------------------



 

•

In the event of retirement, layoff, or death, leaders or their beneficiaries
may, at the Company’s discretion, receive a prorated payout based on the actual
employment period.

 

•

Leaders on an approved leave of absence (STD, FMLA, military, jury, or approved
unpaid leave) are eligible to participate if they worked any portion of the plan
period, and are eligible to receive a prorated payout based on the actual time
worked.

 

•

The plan is administered by the Corporate Internal Compensation Committee, which
is authorized to modify or discontinue the plan as it deems necessary.

 

 

 